Title: To James Madison from William Charles Coles Claiborne, 18 January 1808
From: Claiborne, William Charles Coles
To: Madison, James



Sir,
New Orleans Jany. 18th. 1808.

I have the honor to inclose you a Copy of an Address which I delivered on this day to the Legislative Council & House of Representatives of this Territory.  I trust you will not suppose, that I have been too pointed in my concluding remarks; many of those deluded or wicked men, who so lately combined against the Peace and happiness of our Country, have found it convenient to return to this District, and I wished them, as well as every good Citizen to know in what light I viewed the Conspirators.
A Pilot Boat in Ballast arrived here on last Evening in thirteen days from New York; The news she brings, is not communicated; but it has given rise to much Commercial speculation, & from the purchases by the House to which the Boat came addressed, of Flour & Salted provisions, and the exertions made to dispatch Vessels, the opinion is general, that an Embargo’ has been laid.  I have the honor to be, sir, very respectfully, yo: mo: obt. servt.

William C. C. Claiborne

